Case: 20-10693     Document: 00515700992         Page: 1     Date Filed: 01/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 11, 2021
                                  No. 20-10693
                                                                      Lyle W. Cayce
                                Summary Calendar
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Lawrence Williams,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:06-CR-30-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Michael Lawrence Williams appeals the district court’s denial of his
   motion for a reduction in sentence under Section 404 of the First Step Act of
   2018. The district court concluded that Williams was eligible for a reduction
   but exercised its discretion and denied the motion.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10693      Document: 00515700992           Page: 2   Date Filed: 01/11/2021




                                     No. 20-10693


          Williams asserts that the district court committed a procedural error
   by failing to explain adequately its decision to deny his motion. He contends
   that the district court’s brief explanation in a form order did not address his
   arguments for a reduction in sentence or provide a record to which we could
   apply meaningful appellate review. However, as Williams acknowledges, his
   claim is foreclosed by our caselaw. See United States v. Batiste, 980 F.3d 466,
   479 (5th Cir. 2020).
          Further, Williams argues that the denial of his motion resulted in the
   imposition of a substantively unreasonable sentence. He maintains that his
   continued incarceration is longer than necessary to comply with the relevant
   sentencing objectives and does not account for the need to avoid unwarranted
   sentencing disparities among similarly situated defendants. The substantive
   reasonableness standard does not apply to motions under Section 404 of the
   First Step Act. See id. at 479-80. Therefore, as Williams acknowledges, his
   claim is foreclosed. See id. at 479-80.
          The Government has filed an unopposed motion for summary
   affirmance and, alternatively, requests an extension of time to file its brief.
   Because Williams concedes that the issues asserted on appeal are foreclosed,
   summary affirmance is proper. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          Thus, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED as moot, and the judgment of the district court is
   AFFIRMED.




                                             2